DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 9-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 5, 7, 8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US 2014/0256850) in view of Kumazawa et al. (US 2009/0030132) and et al. (US 2016/0215082).  Gerard and Wake were cited in the Applicant’s IDS.
Regarding Claims 12, 5, and 7, Gerard teaches a composite material obtained by in-situ polymerization of a thermoplastic (meth)acrylic resin and a fibrous material (p. 1, [0002]).  
The material is formed by combining the fibrous material with a liquid syrup comprising monomers for forming the thermoplastic (meth)acrylic resin (p. 4, [0088]).  In a preferred embodiment the thermoplastic (meth)acrylic resin is polymethyl methacrylate (PMMA) (p. 3, [0067]).  One of ordinary skill in the art will recognize that the monomer used to form this preferred resin is methyl methacrylate.  
The viscosity of the syrup is increased by combining the monomer with dissolved polymers that are soluble in the monomer.  The polymer to be dissolved in the monomer is preferably a methyl methacrylate homopolymer or copolymer comprising at least 70 wt% of methyl methacrylate (p. 4, [0091]).  The polymer is present in the syrup in amounts of 5-60 wt% (p. 4, [0096]).  This falls within the claimed range of 1-80 wt%.
Manufactured parts formed from the composite material comprise essentially no pores.  “Pore” is defined by Gerard as a spherical or ellipsoidal void.  “Comprising essentially no pores” is defined as most preferably less than 0.2% of the total volume of the thermoplastic composite material (p. 6, [0130]).  Thus, Gerard’s composite material contains less than 10 volume percent air voids as claimed, and reads on a “low defect” material.
Gerard’s mechanical and structural parts may be formed using methods such as reaction injection molding and various other molding techniques (p. 5, [0109]).  In general, the fibrous material and liquid syrup are preferably combined in a mold (p. 5, [0116]).  The manufactured mechanical and structural parts are used to form automobile parts (p. 6, [0131]-[0132]).
Gerard does not teach the use of an aliphatic short-chain unsaturated ester as claimed.
In the same field of endeavor, Kumazawa teaches a methacrylic resin-based composition (Abstract; p. 4, [0030]) used to form injection molded articles (p. 12, [0116]) including automobile parts (p. 12, [0119]).  The composition may include 0.01-3 parts by weight of a releasing agent such as a fatty acid ester.  The use of such releasing agents results in excellent mechanical properties, moldability, and heat resistance (p. 11, [0104]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gerard in view of Kumazawa to include 0.01-3 parts by weight of a fatty acid ester releasing agent for the benefit of improved mechanical properties, moldability, and heat resistance.  Kumazawa’s range of 0.01-3 parts by weight overlaps the claimed range of 2-4 parts by weight.
Kumazawa suggests the use of fatty acid esters as release agents, but does not disclose the number of carbon atoms present in such products.
In the same field of endeavor, Wake teaches a methacrylic resin composition useful for injection molding (Abstract).  The composition may be used to form vehicular molded articles (p. 1, [0001]).  The methacrylic resin is obtained by polymerizing methyl methacrylate (p. 2, [0026]).  
The composition preferably contains a mold release agent (i.e. releasing agent).  Examples of mold release agents include fatty acid esters such as methyl laurate (p. 3, [0035]).  This reads on an aliphatic short-chain C13 saturated ester.  The mold release agent may be combined with the monomer components to form a mixture, followed by polymerization (p. 4, [0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing to include 0.01-3 parts by weight of methyl laurate with the components of Gerard’s (meth)acrylic syrup when modifying Gerard in view of Kumazawa, as Wake demonstrates this compound to be suitable for use in this capacity in similar compositions used in similar applications.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  
The prior art does not expressly recognize that adding methyl laurate will result in reduction of air void formation during polymerization.  Nevertheless, modification of Gerard in view of Kumazawa and Wake as applied above results in a process identical to that of Claim 12 which includes identical components in identical amounts.  Addition of methyl laurate in an amount falling within the claimed range will therefore necessarily achieve the claimed reduction in formation of air voids.
Modification of Gerard in view of Kumazawa and Wake as applied above reads on Claims 12, 5, and 7.
Regarding Claim 8, Gerard teaches that viscosity of the syrup may be controlled in order to achieve sufficient wetting and correct and complete impregnation of the fibrous material.  One means for controlling viscosity is by adjusting temperature (p. 5, [0098]).  Gerard does not teach the use of the claimed additives.
Wake teaches that the viscosity of a methacrylate monomer mixture may be adjusted by employing a chain transfer agent.  When the amount of chain transfer agent is increased, viscosity can be lowered.  The amount of chain transfer agent is preferably about 0.35-0.5 parts by weight per 100 parts of the monomer, in consideration of other factors including polymerization temperature and initiator (p. 4, [0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to include about 0.35-0.5 parts by weight of a chain transfer agent in Gerard’s (meth)acrylic syrup as an additional means for controlling viscosity.  This falls within the claimed amount of up to 20 wt%.
Regarding Claim 13, Gerard teaches the use of a radical initiator.  Exemplary initiators include a variety of organic peroxides (p. 4, [0084]).
Regarding Claim 16, suitable peroxides include diacyl peroxides, peroxy esters, dialkyl peroxides, peroxyacetals, and azo compounds.
Regarding Claim 17, as indicated above, Gerard teaches a liquid syrup comprising monomers for forming a thermoplastic (meth)acrylic resin (p. 4, [0088]).  In a preferred embodiment the thermoplastic (meth)acrylic resin is polymethyl methacrylate (PMMA) (p. 3, [0067]).  The PMMA is made up of methyl methacrylate and up to 20 wt% of an additional monomer such as methyl acrylate or ethyl acrylate that can copolymerize with methyl methacrylate (p. 3, [0068]).  The instant specification identifies these two monomers as having a boiling point below the peak polymerization exotherm temperature as claimed (specification at p. 6, lines 5-13).
Regarding Claim 18, Gerard teaches that additional monomers having at least one ethylenic unsaturation may also be included (p. 3, [0069]).  Although this description suggests that monomers having more than one ethylenic unsaturation may be included, no such monomers are disclosed by Gerard.  
Wake teaches that minor amounts of other monomers may be included with methyl methacrylate.  Suitable additional monomers include triallyl cyanurate, triallyl isocyanurate, and divinylbenzene (p. 2-3, [0029]).  These monomers are recognized in the art as having two or three ethylenically unsaturated groups, and do not contain carboxyl groups.  Monomers having more than two ethylenically unsaturated groups are also generally recognized in the art as crosslinking agents.
It would have been obvious to one of ordinary skill in the art at the time of filing to select triallyl cyanurate, triallyl isocyanurate, or divinylbenzene as an additional monomer having more than one ethylenic unsaturation in Gerard’s composition, as these monomers are expressly recognized by Wake as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  

Response to Arguments

The Applicant argues that Gerard fails to teach adding an aliphatic short-chain saturated ester into a liquid (meth)acrylic syrup to reduce formation of air voids during polymerization.
The Applicant is correct that Gerard does not teach adding an aliphatic short-chain saturated ester into a liquid (meth)acrylic syrup.  The use of such esters in the claimed amount is generally disclosed by Kumazawa, and Wake teaches specific esters falling within the scope of the claimed products.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art does not expressly recognize that adding the claimed aliphatic short-chain saturated ester will result in reduction of air void formation during polymerization.  Nevertheless, modification of Gerard in view of Kumazawa and Wake as applied above results in a process identical to that of Claim 12 which includes identical components in identical amounts.  Addition of an aliphatic short-chain saturated ester in an amount falling within the claimed range will therefore necessarily achieve the claimed reduction in formation of air voids.
The Applicant argues that there is no suggestion that Wake’s mold release agents can be added to liquid (meth)acrylic syrup mixtures to reduce air void formation.  Although not discussed in the Applicant’s remarks, a similar argument would be relevant to Kumazawa.
The Applicant is correct in that the prior art does not suggest using aliphatic short-chain saturated esters to reduce air void formation during polymerization.  Nevertheless, Kumazawa teaches a variety of other benefits that would motivate one skilled in the art to employ such additives in Gerard’s method.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The Applicant argues that Ex parte Obiaya and the various case law cited in MPEP 2145 is only relevant to claims directed to a product or composition, whereas the present application seeks to protect a method.
The Applicant is invited to provide a citation in the MPEP or other controlling authority to support the proposition that recognizing another advantage which would naturally flow from following the suggestions of the prior art forms a basis for patentability that is unique to method claims.  The Applicant’s arguments to that effect are not persuasive absent any such citation or controlling authority that would permit the examiner to ignore the direction provided in MPEP 2145(II).
The Applicant argues that Gerard already teaches pore-free composite materials.  The Applicant argues that even if one skilled in the art expected aliphatic short-chain saturated esters to have a beneficial effect on air void formation, they would have no reason to add them to Gerard’s compositions since doing so would be a waste of resources and would not produce any significant improvement to porosity of the material.
Gerard states a preference for materials having at most 0.2% total pore volume (p. 6, [0130]).  Based on this preference, one of ordinary skill in the art would at once recognize the benefit of including a pore volume reducing agent in Gerard’s composition.  Even if no improvement in pore volume would be expected, Kumazawa teaches a wide range of additional benefits including improved mechanical properties, moldability, and heat resistance that are associated with the use of 0.01-3 parts by weight of such agents.  These additional benefits would motivate one skilled in the art to employ such additives even in the absence of any benefit associated with reduced porosity.
The Applicant argues that out of all the possible mold release agents suggested by Wake, methyl laurate appears to be the only one which possesses a number of carbon atoms falling within the amended claim scope.  The Applicant further argues that most of Wake’s mold release agents have more than 13 carbon atoms, and that Wake heavily suggests the use of stearic acid (C18) esters.
The Applicant’s arguments acknowledge that Wake teaches methyl laurate, and that methyl laurate falls within the scope of the claimed aliphatic short-chain saturated ester.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious.  See MPEP 2144.07.  
Other mold release agents, including preferred embodiments, are disclosed which have a number of carbon atoms exceeding the claimed upper limit.  Nevertheless, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
The Applicant argues that in order to select Wake’s methyl laurate, one of ordinary skill in the art would have had to make numerous choices and that choosing these specific features represents ex post facto analysis. 
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
To arrive at a method in which methyl laurate is added to a reaction mixture, one of ordinary skill in the art would have to choose one of three options disclosed by Wake at page 4, [0043].  The Applicant’s arguments acknowledge that method (II) disclosed at [0043] would reasonably lead those skilled in the art to arrive at a modification resembling the claimed invention.  
To arrive at an aliphatic short-chain saturated ester, one skilled in the art would have to choose from one of five types of mold release agents generally described at page 3, [0034].  
To arrive at methyl laurate specifically, one of ordinary skill in the art would have to select the very first named compound from the list of fatty acid ester mold release agents disclosed at page 3, [0035].  
This represents a small, reasonable number of choices and does not require knowledge gleaned only from the Applicant’s disclosure.
With respect to Claim 17, the Applicant argues that the addition of the claimed aliphatic short-chain saturated esters significantly lessens air void formation in methyl methacrylate monomer systems exposed to an exotherm temperature higher than 100°C.  The Applicant points to Example 1 in Table 1 of the instant specification.
Although not expressly stated, it is presumed that the Applicant is citing Example 1 to demonstrate unexpected results associated with Claim 17.  Claim 17 requires a reaction mixture as defined in Claim 12, further comprising one or more monomers having a boiling point below a peak polymerization exotherm temperature of at least 100°C.  The reaction mixture of Claim 12 requires a methyl methacrylate monomer.  The preamble of Claim 17 includes the phrase “further comprises”.  This phrase, in particular the term “further”, indicates that some additional component not recited in Claim 12 must be present.  Claim 17 is understood to require an additional monomer or monomers other than methyl methacrylate which have a peak polymerization exotherm temperature of at least 100°C.  
Example 1 is based on a syrup which includes monomeric methyl methacrylate (MMA).  No other monomer is present.  Therefore, the composition of Example 1 does not “further comprise” one or more monomers having a boiling point below a peak polymerization exotherm temperature of at least 100°C other than MMA.  
Because Example 1 does not “further comprise” one or more monomers having a boiling point below a peak polymerization exotherm temperature of at least 100°C, the example falls outside the scope of Claim 17.  Therefore, Example 1 cannot be relied upon to establish the non-obviousness of Claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762